Per Curiam.
1. Under the evidence there was no error in failing to charge on the subject of voluntary or involuntary manslaughter.
2. When the entire charge on the subject of reasonable fears is considered, there is nothing in it showing error prejudicial to the accused.
3. Where the charge fully covered a certain contention and as a part of it the presiding judge gave an instruction requested by counsel for the accused, it was not necessary that he should comply with another request upon the same subject, which was substantially covered by the general charge and the requested charge that was given. The presiding judge was not required to emphasize a charge on a particular subject by reiterating it by giving more than one request thereon.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.